Citation Nr: 0528673	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  96-27 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's application to 
reopen a previously denied claim of service connection for a 
low back condition.

In March 1996, the veteran requested a personal hearing.  The 
hearing was scheduled and subsequently postponed.  In June 
2004, the veteran withdrew his request for a hearing.

Although the RO found that the veteran had not submitted new 
and material evidence sufficient to reopen his claim for 
service connection for a low back condition, the Board must 
independently consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett, supra.

For the reasons stated below, the Board finds that no new and 
material evidence has been received regarding the low back 
condition claim.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The claim for service connection for a low back condition 
was previously denied in a December 1994 rating decision; the 
veteran did not appeal that decision.

3.  Evidence received since the December 1994 decision is 
cumulative or redundant of previously considered evidence, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1994 RO decision that denied service 
connection for a low back condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2005).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a low back condition.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in December 1994, the RO denied the 
veteran's claim for service connection for a low back 
condition.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2005).  Thus, the December 1994 decision is 
final because the veteran did not file a timely appeal from 
it.

The claim for entitlement to service connection for a low 
back condition may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
July 1995.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that bears 
directly and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2001).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus, this change does not apply 
to the instant case.  See 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2005).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Very briefly, the evidence before VA at the time of the prior 
final RO decision consisted of the veteran's service medical 
records, post-service medical records and the veteran's own 
statements.  The RO confirmed its earlier decision, finding 
that the veteran's low back condition existed prior to 
service and was not aggravated by service, and his claim was 
denied.

After the denial of his claim for service connection for a 
low back condition, the veteran sought to reopen the claim in 
July 1995.  The Board finds that the evidence received since 
the last final RO decision is cumulative or redundant of 
previously considered evidence, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

Since submitting his application to reopen his claim for 
service connection for a low back condition, VA treatment 
records dated from March 1996 through October 2004 have been 
associated with the file.  These treatment records 
demonstrate that the veteran currently has a low back 
condition for which he receives regular treatment from VA.  
Various private medical records have also been associated 
with the file, including treatment records from Muhammad 
Haque, M.D., dated from November 1980 to July 1995, which 
show treatment for general medical problems, including a low 
back condition.  Newly received evidence also includes An 
April 1983 report of examination by M. Mancheno, M.D., which 
diagnoses the veteran with low back syndrome and which 
demonstrates that the veteran was involved in a motor vehicle 
accident in February 1982, in which he sustained multiple 
injuries to the spine, and for which he was hospitalized on 
several occasions throughout 1982.  
Additional evidence received since the previous denial of his 
claim also includes a report of MRI conducted in January 
1992, which shows posterior disc herniation.  A July 1995 
letter submitted to VA by Emmanuel Somers, M.D. indicates 
that the veteran received regular treatment for low back 
syndrome from Dr. Somers.  Treatment records from Howard L. 
Brazil, M.D., dated from January 2003 to July 2003, show 
treatment for heart-related conditions, but note a history of 
chronic low back pain.  Newly submitted evidence also 
includes records from Elmore County Hospital, dated from 
January 2003 to May 2003, which similarly show treatment for 
heart-related conditions, but do not reflect treatment for 
any back conditions.  Records relating to the veteran's claim 
for Social Security disability compensation have also been 
associated with the file.  These records include December 
1991 and January 1993 reports of examination which indicate 
that the veteran has a current low back condition related to 
involvement in past motor vehicle accidents and to a 1988 
fall while at work.  The January 1994 grant of Social 
Security disability compensation indicates that the veteran 
is considered disabled secondary to injuries sustained in 
motor vehicle accidents.  Finally, the Board notes that in 
many of the numerous treatment records cited above, the 
veteran has claimed that his low back condition has existed 
since service.

The Board finds that while the additional VA treatment 
records are new, in the sense they were not before agency 
decision makers in December 1994, they are not material, for 
they do not indicate that the veteran's low back condition 
was incurred in or aggravated by his military service, and as 
such are mainly cumulative of the records before the RO in 
December 1994.  Similarly, while the veteran's statements are 
new, in the sense they were not before agency decision makers 
in December 1994, they are not material, for they are mainly 
cumulative of statements previously recorded at the time of 
the December 1994 rating decision.  As he has not made any 
new factual allegations relating his low back condition to 
his service, those statements are not material.  Moreover, as 
a layperson without ostensible medical expertise, the veteran 
is not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While he can describe symptoms (including worsening of 
symptoms) that he experiences, he lacks the medical 
competence to relate those symptoms to a particular 
circumstance, such as any in-service low back condition.  

Similarly, while the various private medical records and 
physicians' statements noted above are new, in the sense that 
they were not before the RO in December 1994, they are not 
material, as none of the cited physicians or records relate 
the veteran's current low back condition to his service.  The 
various physicians merely provide diagnoses of low back 
conditions and discuss the severity of these conditions.  
None of these records relate to any unestablished fact, as 
the evidence before the RO at the time of the December 1994 
decision showed the presence of a low back condition.  
Discussions of the severity do not relate any increase in 
severity, or the disability as a whole, to the veteran's 
service.  Therefore, these records and statements are 
cumulative and are not so significant that they must be 
considered to fairly decide the merits of the claim for 
service connection.  

Although the veteran has submitted new evidence that was not 
before the RO in December 1994, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted since the 
December 1994 rating decision.  Thus, the claim for service 
connection for a low back condition is not reopened and the 
benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2005).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  Because, as explained above, the veteran has not 
presented new and material evidence to reopen his claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.

That notwithstanding, the Board finds that all notification 
and development action needed to render a fair decision on 
the petition to reopen has been accomplished.  Here, the 
initial unfavorable decision was in February 1996.  The 
notices to the appellant informed him of the bases for the 
relevant decisions, what types of evidence would be needed, 
and how the evidence would be secured.  VA sent the appellant 
correspondence in February 2003, July 2003, September 2003, 
August 2004, January 2005, and in May 2005; a statement of 
the case in June 1996; and supplemental statements of the 
case in July 1996, September 1998, July 2003, March 2004, and 
June 2005, which included the full text of 38 C.F.R. § 3.159.  
Thus, he was informed of the need to submit any evidence 
pertaining to his claim.

There was no harm to the appellant, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing and content 
of the notices to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, VA has satisfied its "duty to 
notify" the appellant.

In addition, VA has obtained all available relevant evidence 
identified by the appellant.  See Wood, supra.  The Board 
notes that a December 1996 letter requesting records from a 
Dr. Warpick was returned as undeliverable, and the veteran 
subsequently informed VA that Dr. Warpick had retired and 
that no forwarding address was available.  Additionally, VA 
received negative responses regarding the availability of 
treatment records from the Brooklyn, New York VA Medical 
Facility, dated from August 1963 to July 1964, and from 1972 
to 1983.  Finally, the veteran did not respond to VA's 
January 2005 request for authorization for the release of 
information relating to his 1988 claim for workers' 
compensation from the State.  Thus, notwithstanding the non-
availability of these records, VA has complied with all 
duties to assist the appellant in securing relevant evidence.



ORDER

The application to reopen the claim for service connection 
for a low back condition is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


